STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re PORTIS, Minors.                                                April 3, 2018

                                                                     No. 340197
                                                                     Wayne Circuit Court
                                                                     Family Division
                                                                     LC No. 16-523962-NA


Before: GLEICHER, P.J., and BOONSTRA and TUKEL, JJ.

PER CURIAM.

        Respondent appeals as of right the order terminating his parental rights to the minor
children, RJP, SMP, GP, MJP, AIP, and AMP, under MCL 712A.19b(3)(b)(i) (parent caused
physical injury to child), (g) (failure to provide proper care and custody), and (j) (reasonable
likelihood that the child will be harmed if returned to parent). We affirm.

        Respondent argues on appeal that reversal is warranted because petitioner failed to offer
services to facilitate reunification with his children, but this argument is without merit.
Ordinarily, “[petitioner] must prepare a case service plan, which must include . . . a ‘[s]chedule
of services to be provided to the parent, child, and if the child is to be placed in foster care, the
foster parent, to facilitate the child’s return to his or her home or to facilitate the child’s
permanent placement.’ ” In re Mason, 486 Mich. 142, 156; 782 NW2d 747 (2010), quoting MCL
712A.18f(3)(d). However, petitioner need not make reasonable efforts to reunify the child and
the family when circumstances specifically set forth in MCL 712A.19a(2) or MCL 722.638 are
present. In re Mason, 486 Mich. at 152. MCL 712A.19a(2)(a) states that such efforts to reunify
the family do not apply to cases where “[t]here is a judicial determination that the parent has
subjected the child to aggravated circumstances as provided in [MCL 722.638(1) and (2)].”
MCL 722.638(1)(a)(ii), in turn, provides that “criminal sexual conduct involving penetration,
attempted penetration, or assault with intent to penetrate” is one of the crimes for which
petitioner is not required to provide reunification services.

        Here, the trial court determined at the preliminary hearing that respondent subjected SMP
to aggravated circumstances, as detailed in MCL 722.638(1)(a)(ii). This determination was
supported by respondent’s pleas in this case and in his criminal case, where he admitted to
sexually assaulting SMP. Accordingly, petitioner was not required to provide respondent with
reunification services. Moreover, because petitioner sought termination of respondent’s parental



                                                -1-
rights in the initial petition, it was not obligated to provide reunification services. See In re
HRC, 286 Mich. App. 444, 463; 781 NW2d 105 (2009).

       Affirmed.

                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Mark T. Boonstra
                                                           /s/ Jonathan Tukel




                                               -2-